J-S30038-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTONIO FLETCHER

                            Appellant                No. 1972 EDA 2015


                   Appeal from the PCRA Order June 19, 2015
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-0307251-1999


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                              FILED MAY 12, 2016

        Antonio Fletcher (“Appellant”) appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). 1     After

careful review, we affirm.

        On March 4, 1999, Philadelphia Police Officers Jeffrey Walker and Brian

Reynolds arrested Appellant and charged him with possession of a controlled

substance with intent to deliver (“PWID”),2 receiving stolen property,3

possession of a controlled substance,4 and unauthorized use of automobiles
____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
2
    35 P.S. § 780-113(a)(30).
3
    18 Pa.C.S. § 3925.
4
    35 P.S. § 780-113(a)(16).
J-S30038-16



and other vehicles.5 On February 1, 2000, the Philadelphia County Municipal

Court (“Municipal Court”) found Appellant guilty of possession of a controlled

substance and sentenced him to one year of probation. Appellant did not file

post-sentence motions or appeal the judgment of sentence, and his

conviction became final on or about March 3, 2000.

        In May 2000, Appellant participated in a bank robbery in Lawnside,

New Jersey.       Appellant pleaded guilty and received a 10-year federal

sentence of incarceration for the bank robbery.

        As a result of this arrest and conviction, Appellant appeared before the

Municipal Court on April 18, 2001 for a violation of probation hearing

regarding his possession of a controlled substance conviction sentence.

Despite the direct probation violation, the Municipal Court terminated

Appellant’s probation in light of his lengthy incarceration on the federal bank

robbery conviction.

        On October 30, 2003, Appellant filed a pro se PCRA petition (“first

PCRA petition”),6 which claimed he was unlawfully prejudiced in the

underlying possession matter because that conviction had an adverse effect

on his federal sentencing guidelines for his later bank robbery conviction.



____________________________________________


5
    18 Pa.C.S. § 3928.
6
  Appellant styled his filing “Collateral Motion to Vacate Sentence Pursuant to
P.C.R.A. 42 PA C.S.A. (9541&9542)”.



                                           -2-
J-S30038-16



The PCRA court appointed counsel who filed a Turner/Finley7 no merit

letter on May 17, 2004, which explained 1) the first PCRA petition was

untimely, 2) Appellant was no longer serving a sentence, and 3) the claims

lacked merit.     The PCRA court dismissed the first PCRA petition without a

hearing in October 2004. Appellant did not appeal the dismissal.

       Appellant filed the instant petition on May 23, 2013 (“second PCRA

petition”), while incarcerated on charges unrelated to either the matter sub

judice or the bank robbery. In his second PCRA petition, Appellant claimed

that he was entitled to relief based upon newly discovered evidence, namely

newspaper articles indicating that Philadelphia Police Officer Jeffrey Walker

had been indicted on federal corruption charges involving theft, physical

abuse, and planting and/or fabricating evidence.      These articles, Appellant

alleged, corroborated his allegation that the police had planted cocaine on

him in the case sub judice, in an unsuccessful attempt to extort money from

his then girlfriend.      Appellant also claimed he was due relief despite no

longer serving the sentence because his conviction in the matter resulted in

a longer federal sentence in the bank robbery case.




____________________________________________


7
  Commonwealth v. Turner, 544 A.2d 927 (Pa.1988)                           and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.1988) (en banc).




                                           -3-
J-S30038-16



        The PCRA court appointed counsel8 and conducted hearings on

Appellant’s second PCRA petition on January 9, 2015 and January 29, 2015.

The PCRA court issued a Pa.R.Crim.P. 907 notice of intent to dismiss the

second PCRA petition on January 29, 2015, to which Appellant filed a pro se

response on February 13, 2015.            The PCRA court filed a second Rule 907

notice on April 2, 2015, and dismissed the second PCRA petition on June 19,

2015. Appellant filed a timely notice of appeal on July 1, 2015.9

        Appellant raises the following question for our review:

        Did the PCRA court err in dismissing [Appellant’s] petition for
        relief under the PCRA where [Appellant] was no longer serving a
        sentence at the time the petition was filed, or the order of
        dismissal was entered?

Appellant’s Brief, p. 4.10
____________________________________________


8
  Counsel filed an amended PCRA petition on July 30, 2014, which noted that
Officer Walker pled guilty in federal court to numerous crimes involving
dishonesty.
9
    The PCRA court issued its Pa.R.A.P. 1925(a) opinion on August 17, 2015.
10
   We note that Appellant’s appointed counsel has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), which established the
procedures and requirements for appointed counsel to withdraw in the
context of a meritless direct appeal. Ordinarily in matters of meritless
collateral attacks on criminal convictions, counsel will file a no-merit letter
pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.1988) (en banc), and
request to withdraw from representation. See Commonwealth v. Pitts,
981 A.2d 875, 876 n.1 (Pa.2009) (outlining Turner/Finley requirements);
Commonwealth v. Friend, 896 A.2d 607, 614 (Pa.Super.2006) (same).
Because a Turner/Finley no merit letter is the appropriate filing for a PCRA
appeal that appointed counsel deems meritless, when counsel mistakenly
(Footnote Continued Next Page)


                                           -4-
J-S30038-16



      In reviewing an order denying PCRA relief, our well-settled standard of

review is “to determine whether the determination of the PCRA court is

supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Commonwealth v. Barndt, 74 A.3d 185,

191-192 (Pa.Super.2013) (internal quotations and citations omitted).

      Initially, to be eligible for relief under the PCRA, a petitioner must

plead and prove by a preponderance of the evidence that he is “currently

serving a sentence of imprisonment, probation or parole for the crime[.]” 42

Pa.C.S. § 9543(a)(1)(i). A petitioner who has completed his sentence is no

longer eligible for post-conviction relief. Commonwealth v. Soto, 983 A.2d

212, 213 (Pa.Super.2009); see also Commonwealth v. Turner, 80 A.3d

754, 765 (Pa.2013) (“due process does not require the legislature to

continue to provide collateral review when the offender is no longer serving

a sentence.”). This is so even if the petitioner filed his PCRA petition during

the pendency of his sentence. See Commonwealth v. Williams, 977 A.2d

1174, 1176 (Pa.Super.2009) (“As soon as his sentence is completed, the



                       _______________________
(Footnote Continued)

files an Anders brief, we review such filing for compliance with
Turner/Finley. See Commonwealth v. Fusselman, 866 A.2d 1109, 1111
n.3 (Pa.Super.2004). In this case, however, because the form of counsel’s
filing does not alter the clear resolution of this matter discussed infra, we
need not further discuss this irregularity or counsel’s compliance with either
Anders or Turner/Finley.



                                            -5-
J-S30038-16



petitioner becomes ineligible for relief, regardless of whether he was serving

his sentence when he filed the petition.”).

       Here, the trial court sentenced Appellant to one year of probation on

February 1, 2000, for the possession of a controlled substance conviction

from which Appellant now seeks relief. Appellant’s sentence ended in early

2001.11    As a result, Appellant is no longer eligible for PCRA relief.   See

Soto, supra.       Accordingly, we affirm the PCRA court’s order dismissing

Appellant’s petition.

       Order affirmed.      Counsel’s Application for Withdrawal of Appearance

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2016




____________________________________________


11
   Appellant’s federal bank robbery sentence has also expired. We note,
however, that even if Appellant were still serving the bank robbery sentence,
he would not be entitled to relief on the underlying, expired possession of a
controlled substance conviction.



                                           -6-